DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/14/2021. Claims 1-18 are pending and examined below. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the claim recites the limitation “wherein the first wavelength images are generated by a first source providing illumination at the first wavelength”. However, claim 9 (the claim 16 is dependent on) already recites “a light source”. As such there is an antecedent basis issue, thus the claim is indefinite. 
Additionally, it is unclear as to whether there is a difference in scope between claims 16 and 17 and thus the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5722398 A (cited in IDS; hereinafter referred to as “Ishihara”) in view of US 5974338 A (cited in IDS; hereinafter referred to as “Asano”).
Regarding claim 1, Ishihara, an apparatus for measuring a concentration of hemoglobin, teaches a method for measuring total hemoglobin concentration in a blood vessel (abstract), comprising:
illuminating a bodily tissue containing the blood vessel (column 1, lines 40-68; column 2, lines 1-15; column 2, lines 61-68; Figures 1-2);
generating images of the blood vessel and its surrounding tissue at a first wavelength (abstract; column 3, lines 16-34; column 5, lines 20-44);
determining at that first wavelength a region of interest containing image brightness of the blood vessel and of the surrounding tissue (abstract; column 4, lines 35-48; column 5, lines 20-44);
estimating at least one geometrical property of the vessel; (measures blood diameter; column 3, lines 41-45; column 5, lines 20-44); and
using the at least one estimated geometrical property and the image containing the blood vessel and of the surrounding tissue to determine the total hemoglobin concentration in the blood flowing in the blood vessel (abstract; column 3, lines 41-45; column 5, lines 20-44).
Ishihara does not explicitly teach capturing the images at an isosbestic wavelength of oxyhemoglobin and deoxyhemoglobin. 
Asano teaches an alternate blood analyzer capturing and analyzing image information, and particularly details using an isosbestic wavelength of oxyhemoglobin and deoxyhemoglobin (column 4, lines 56-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, to use an isosbestic wavelength of oxy and deoxy hemoglobin, because doing so provides a wavelength effective for measuring hemoglobin (column 4, lines 56-62; as taught by Asano).
Regarding claim 2, Ishihara, in view of Asano, teaches wherein the at least one geometrical property is selected from a list consisting of: a size of the vessel, a length of the vessel, a cross section of the vessel, a depth of the vessel, a circularity of the vessel, and the vessel's diameter (measures blood diameter; column 3, lines 41-45; column 5, lines 20-44; as taught by Ishihara).
Regarding claim 4, Ishihara, in view of Asano, teaches further comprising:
generating images of the blood vessel and its surrounding tissue at at least one additional wavelength in proximity to the first wavelength (column 9-10; Figure 14; as taught by Asano);
determining the comparative imaged intensities of the blood vessel at the first wavelength and at the at least one additional wavelength in proximity thereto (column 9-10; Figure 14; as taught by Asano); and
using the comparative imaged intensities of the blood vessel to determine the oxygen absorption level in the blood (column 9-10; Figure 14; as taught by Asano).
Regarding claim 5, Ishihara, in view of Asano, teaches wherein the at least one additional wavelength is a range of multiple wavelengths (column 9-10; as taught by Asano).
Regarding claim 6, Ishihara, in view of Asano teaches, wherein the images of the blood vessel and its surrounding tissue are obtained from a camera system (abstract; column 3, lines 16-34; column 5, lines 20-44; as taught by Ishihara).
Regarding claim 8, Ishihara, in view of Asano, teaches wherein the first wavelength images are generated by illuminating at the first wavelength (column 1, lines 41-47; claim 1).
Regarding claim 9, Ishihara, in view of Asano, teaches wherein the first wavelength images are generated by imaging at the first wavelength (images are taken after the desired area is illuminated with light at a first wavelength (thus images are generated by imaging at the first wavelength); column 1, lines 41-47; claim 1).
Regarding claim 10, Ishihara teaches a system for measuring total hemoglobin concentration in a blood vessel (abstract), comprising:
a light source configured to illuminate the blood vessel and its surrounding tissue (22; column 1, lines 40-68; column 2, lines 1-15; column 2, lines 61-68; Figures 1-2);
a camera configured to generate images of the blood vessel and its surrounding tissue at a first wavelength in the region (abstract; column 3, lines 16-34; column 5, lines 20-44); and
a processor (the captured images are processed; abstract) configured to:
(i) determine from at least one of the images generated at the first wavelength, a region of interest containing image brightness of the blood vessel and of the surrounding tissue (abstract; column 4, lines 35-48; column 5, lines 20-44);
(ii) estimate at least one geometrical property of the vessel (measures blood diameter; column 3, lines 41-45; column 5, lines 20-44); and
(iii) use the at least one estimated geometrical property of the vessel and the imaged containing the blood vessel and of the surrounding tissue to determine the total hemoglobin concentration in the blood flowing in the blood vessel (abstract; column 5, lines 20-44).
Ishihara does not explicitly teach capturing the images at an isosbestic wavelength of oxyhemoglobin and deoxyhemoglobin. 
Asano teaches using an isosbestic wavelength of oxyhemoglobin and deoxyhemoglobin (column 4, lines 56-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, to use an isosbestic wavelength of oxy and deoxy hemoglobin, because doing so provides a wavelength effective for measuring hemoglobin (column 4, lines 56-62; as taught by Asano).
Regarding claim 11, Ishihara, in view of Asano, teaches wherein the at least one geometrical property is selected from a list consisting of: a size of the vessel, a length of the vessel, a cross section of the vessel, a depth of the vessel, a circularity of the vessel, and the vessel's diameter (measures blood diameter; column 3, lines 41-45; column 5, lines 20-44; as taught by Ishihara).
Regarding claim 12, Ishihara, in view of Asano, teaches wherein the camera is configured to generate images of the blood vessel and its surrounding tissue at at least one additional wavelength in proximity to the first wavelength (column 9-10; Figure 14; as taught by Asano); and
wherein the processor is further configured to
(d) determine the comparative imaged intensities of the blood vessel at the first wavelength and at the at least one additional wavelength in proximity thereto (column 9-10; Figure 14; as taught by Asano); and
(e) use the comparative imaged intensities of the blood vessel to determine the oxygen absorption level in the blood (column 9-10; Figure 14; as taught by Asano).
Regarding claim 13, Ishihara, in view of Asano, teaches wherein the at least one additional wavelength is a range of multiple wavelengths (column 9-10; as taught by Asano).
Regarding claim 16, Ishihara, in view of Asano, teaches wherein the first wavelength images are generated by illuminating at the first wavelength (column 1, lines 41-47, claim 1; as taught by Ishihara).
Regarding claim 17, Ishihara, in view of Asano, teaches wherein the first wavelength images are generated by a light source providing illumination at the first wavelength (column 1, lines 41-47, claim 1; as taught by Ishihara).
Regarding claim 18, Ishihara, in view of Asano, teaches wherein the first wavelength images are generated by at least one filter disposed in the optical path of the illumination either before incidence on the blood vessel and its surrounding tissue, or after reflection from the blood vessel and its surrounding tissue (filter 23; Figure 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Asano, as applied to claim 1 above, and further in view of US 20160166150 A1 (hereinafter referred to as “Vilenskii”).
Regarding claim 3, Ishihara, in view of Asano, does not explicitly teach wherein the total hemoglobin is determined using comparison between the generated images and images generated using numerical simulation based on the estimated geometrical property of the vessel.
However, Vilenskii teaches the total hemoglobin is determined using comparison between the generated images and images generated using numerical simulation based on the estimated geometrical property of the vessel (paragraph [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, in view of Asano, to use a numerical simulation for determining hemoglobin, as taught by Vilenskii, because doing so provides a means of determining hemoglobin based on modeling. 



Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Asano, as applied to claims 1 and 10 above, and further in view of US 20060100524 A1 (cited in IDS; hereinafter referred to as “Lucassen”).
Regarding claim 7, Ishihara, in view of Asano, teaches using a microscope system to image the blood vessel and surrounding tissue (column 3, lines 35-38); but does not teach explicitly using narrow field confocal microscope system.
However, Lucassen, teaches using narrow field confocal microscope system (paragraph [0021], [0031]) in a blood vessel imaging arrangement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, in view of Asano, to use a confocal microscope, as taught by Lucassen, because doing so provides a microscope system for blood vessel imaging.
Regarding claim 15, Ishihara, in view of Asano, teaches using a microscope system to image the blood vessel and surrounding tissue (column 3, lines 35-38); but does not teach explicitly using narrow field confocal microscope system.
However, Lucassen, teaches using narrow field confocal microscope system (paragraph [0021], [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, in view of Asano, to use a confocal microscope, as taught by Lucassen, because doing so provides a microscope system for blood vessel imaging.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara, in view of Asano, as applied to claim 10 above, and further in view of WO 2013108209 A1 (cited in IDS; hereinafter referred to as “Yelin”).
Regarding claim 14, Ishihara, in view of Asano, does not explicitly teach wherein the light source is configured to provide wide field illumination.
However, Yelin, a blood vessel imaging device, teaches wherein the light source is configured to provide wide field illumination (page 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, in view of Asano, wherein the light source is configured to provide wide field illumination, as taught by Yelin, because doing so provides a light source that can be used to image blood vessels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 11033209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in the Instant Application are broader than the scope of the claims of US 11033209 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11033209 B2 in view of US 20160166150 A1 (hereinafter referred to as “Vilenskii”).
US 11033209 B2 teach all the limitations of the claims except for “wherein the total hemoglobin is determined using comparison between the generated images and images generated using numerical simulation based on the estimated geometrical property of the vessel.
However, Vilenskii teaches the total hemoglobin is determined using comparison between the generated images and images generated using numerical simulation based on the estimated geometrical property of the vessel (paragraph [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishihara, in view of Asano, to use a numerical simulation for determining hemoglobin, as taught by Vilenskii, because doing so provides a means of determining hemoglobin based on modeling. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792